IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF MICHIGAN — SOUTHERN DIVISION

 

Case No 1:20-CR-183-RJJ
THE UNITED STATES OF AMERICA,

Plaintiff, HON. ROBERT J. JONKER

Vv

ADAM FOX, et al.

Defendants.

 

DEFENDANT ADAM FOX’S MEMORANDUM IN SUPPORT
MOTION FOR SPECIAL JURY INSTRUCTION
BASED ON BRANDENBURG v OHIO

 
TABLE OF CONTENTS

Table of Contents ...........cccccceecceeeeeee cnet ete eee ee eee e eset ene ene ene eeateeseeeetsteseetieeeeeenernes p2
Index of Authorities ............... 0 ccc ccc e cece eee ence ence eee e ene e ene teeeecne eee eceeseeeneaneetegetegeeecete p3
General Introduction and Overview............. 06. ccc ccc ence eet ee eee eee ne eens ee eee teen aan neneene seen na ens ps
Law anid ATQUMENL ....... csceae sees eeeede cee eee cae N ecco eee MORON Coe eee eect ere cee ne eases onsen ene ata p7
Brandenburg OVerView...... 2... cece cece cee ec ence ee ence nena e eee es sees eee see sneeeeneseeenteneeseensseeneenes p7
Brandenburg and Comspiracy..........0.ccccccee eee ccc cc eee en eens ene eeeneeeeesene ees eneeueeseuanentes eae p?
Relief Requested. ......... 0.2. cee cece cece ee cece nee ee eee nee nen e eee eee e eee ee sees ease been a see Ena BEG SEEE ES pl6
INDEX OF AUTHORITIES

Published Decisions

Bible Believers v. Wayne County, 805 F.3d 228 (6th Cir. 2015). 0.0.0... e eee cece e cette eee es p9
Brandenburg v Ohio 395 U.S. 444 (1969)... 0... cence cece e nee n eee r eens eneene eee ene ene ns nes p4,ps
Connick v Meyers, 461 U.S. 138, 145 (1987)... o.oo ccc eee ce eee eee ener ee nee e eee ea eee n ees ps
Hess v. Indiana, 414 U.S. 105, 108-109 (1973)... ... cc eecccc cee ee enone nene serene eneeee eee teerr eens pll
Dennis v. United States, 341 U.S. 494, 584 (1951) «0... cece cece cece renee eee enone nee eeenn rene ees pl3
Fiswick v United States, 329 U.S. 211 (1946)... 0. cece cece eee e een eee ee eee ec enaeeeneeeneeees p6
Krulewitch v United States, 336 U.S. 440 at 446 (1949)... ccc cece cece cece eee eeeeeee enone po
Nwanguma v. Trump, 903 F.3d 604 (6th Cir. 2018). 0.0... cc ccc ece eee ee cece eee ee nee enet eee en ees p9
United States v. Alvarez, 567 U.S. 709, 717-718 (2012) ...... ccc eee ence ence cnet ence teeta eens ps
United States v Dellacroce, 625 F. Supp 1387 (E.D.N.Y 1986)..........cc cece e eee e eee cece eee ene pli
United States v Livdahl 459 F. Supp 2" 1255 (SD Fla. 2005) ...........00cceecceeeeneeceeceeeeeners pll
United States v. Montour, 944 F.2d 1019 (1991)... cce csc e cece erect eee eee ner ee eee cne eee eeeenes pls
United States v Rahman, 189 F. 3" 88 (29 Cir., 1999)... .c.cccccccccceeeceeeecesceeeeeesecuseeeeeaes plo
United States v. Wright, 747 F.3d 399 (6™ Circuit 2014)......0...ccccceccccsesanecesecueeeeeeeeeeneess p6
Yates v United States 354 U.S. 298 (1957)... 0. cece ccc ence eee e cede ese ede base ee esas eae eenneenee nace nets p6

Unpublished Decisions

United States v Stone, Order Granting Judgments of Acquittal (2012)....... 0.2 ccs ccc ce cece eeee es pls
United States v Stone, Report and Recommendation on Motion to Dismiss (2011)............p9, p12
Statutes

18 USC 1201 (a) ..eccccccccecececesecccvseeeeveuscceceusesccevasecensesesenssesevscsscerstsecuccesessaes p4,16
18 USC 232a(2)(A) and (C)....cccccccceseseccecessececssceceeasevecseesesssecensasecnneeeseasen p4, p16

Constitutional Amendments

 

USCS Const. Amend. 1

eee eee ee eee ee ee eee eee eee eee ee eee ee ee)
Now Comes Defendant Adam Fox, by and through Counsel, Christopher M. Gibbons of
the Law Offices of Gibbons & Boer, and requests this Honorable Court to grant the Defendant a
special jury instruction based on Brandenburg v Ohio, 395 U.S. 444 (1969) In support thereof the
Defendant states the following:

GENERAL INTRODUCTION AND OVERVIEW

The five defendants in the present action, Adam Fox, Barry Croft, Kaleb Franks, Daniel
Harris and Brandon Caserta are charged with conspiracy to kidnap the sitting Governor of
Michigan, Gretchen Whitmer, in violation of 18 United States Code 1201(a). In addition, Adam
Fox, Barry Croft and Daniel Harris are charged with conspiracy to obtain a weapon of mass
destruction in violation of 18 United States Code 2332(a)(2)(A) and (C). Barry Croft and Daniel
Harris are charged with possession of an unregistered firearm as an “Unregistered Destructive
Device” under 26 United States Code 5845 5845(a)(8) and(f)(1)(A). Harris, individually, is
charged with an additional firearms offense, i.e., possession of a shotgun with a barrel less than 16
inches in length. The Superseding Indictment advances that the charged activity was made all in
furtherance of a collective agreement to kidnap the Governor of Michigan. (ECF No 172)

Documents, recordings, reports, and records produced by the Government in support of
these charges, to date, exceed a terabyte of content, including but not limited to over 250 hours of
CHS recordings, over 1100 hours of recorded surveillance and thousands of pages of social media
content including but not limited to what appears to be over 400,000 direct electronic messages.

The evidence advanced against the Defendants consists of recordings of meetings,
conversations during car travel, and telephone conversations. In addition there are social media
posts, direct messages (both encrypted and un-encrypted), surveillance videos, and photographs.

This massive body of recorded and written communication contains primarily speech that is
protected by the First Amendment. Certainly, it contains speech and exchanges of ideas that
express “anti-government” and “anti-authoritarian” sentiments. It contains advocacy for actions
both legal and illegal. In contains discussions of the Defendant’s political and ideological
convictions, and at times, it contains vulgar, offensive, or satirical communications reflecting these
political views. This is all speech and association that is protected by the First Amendment.

The Government will assert that these records also contain speech that is “integral to
criminal conduct” i.e. speech in furtherance of a conspiracy to kidnap and to acquire a weapon of
mass destruction. Speech that is integral to the commission of a crime falls outside of the
protections of the First Amendment. It is permissible for the Government to use evidence of speech
alone as the basis of a conspiracy charge. '

Under traditional laws of conspiracy the Government must prove an agreement between
all of the defendants to kidnap the Governor of Michigan and prove the existence of a “substantial
overt act” made in furtherance of the alleged conspiracy. An overt act may itself be absolutely
legal. Yates v United States 354 U.S. 298 (1957). In addition, the overt act need only be committed
by one member of the alleged conspiracy to convict the other defendants of the conspiracy Fiswick
v United States, 329 U.S. 211 (1946). In 1949, Supreme Court Justice Robert H. Jackson stated in
a concurring opinion:

The modern crime of conspiracy is so vague that it almost defies definition. Despite
certain elementary and essential elements, it also, chameleon-like, takes on a

 

‘It is undisputed that the Defendants did not engage in an attempted act of kidnapping. It is also
undisputed that the Defendant’s did not actually acquire or attempt to use or detonate a weapon of
mass destruction in furtherance of an attempted act of kidnapping. The Superseding Indictment
alleges that the Defendants conspired to commit these crimes. In contrast, the defendants in United
States v. Wright, 747 F.3d 399 (6" Circuit 2014). were arrested after they placed inert explosives
at the base of a bridge along Route 82 in Brecksville, Ohio and attempted to detonate them. They
had purchased the inert “bomb” from an undercover FBI agent. Unlike the defendants in Wright,
the evidence here does not include actions which unequivocally reveal the intention of the
Defendants to commit the acts charged by the Government.
special coloration from each of the many independent offenses on which it may be

overlaid. It is always ‘predominantly mental in composition" because it consists

primarily of a meeting of minds and an intent.
Krulewitch v United States, 336 U.S. 440 at 446 (1949)

This case presents a complex mixture of social and political speech and advocacy for action
in the indefinite future (both legal and illegal) that is protected by the First Amendment. In
addition, the Government alleges that portions of that speech are integral to a conspiracy that falls
outside of the protections of the First Amendment. There is also the “chameleon-like" nature of
the law of criminal conspiracy where otherwise legal conduct can become an “overt act.” While
the First Amendment does not shield the Defendants from prosecution it does demand the
imposition of higher standards of scrutiny before guilt of a crime may fairly be determined. This
is particularly true when the primary evidence of an alleged conspiracy is a mixture of political
speech, social speech and association. Speech on public issues “occupies the highest rung of the
hierarchy of First Amendment values and is entitled to special protection”. Connick v Meyers, 461
U.S. 138, 145 (1987)

The protections of the First Amendment entitle Defendant Adam Fox to a jury instruction

2 standard for

on the Brandenburg imminence standard, and the heightened Strictissimi Juris
sufficiency of the evidence. Brandenburg requires the Government to show that the conduct and
speech engaged in by Defendant Adam Fox would likely have resulted in imminent lawless action
or violence. Speech and association that discuss or even favors a violation of the law at a remote
time in the future falls under the protection of the First Amendment.

LAW AND ARGUMENT

BRANDENBURG OVERVIEW

 

? Strictissimi Juris will be addressed in a separate motion and memorandum in support filed
contemporaneously with this motion.
The First Amendment to the Constitution of the United States provides:
Congress shall make no law respecting an establishment of religion, or prohibiting
the free exercise thereof; or abridging the freedom of speech, or of the press; or the
right of the people peaceably to assemble, and to petition the Government for a
redress of grievances.
After over two centuries of judicial refinement the United States Supreme Court in 2012 provided
a practical summary of the acknowledged exceptions to the First Amendment:
Instead, content-based restrictions on speech have been permitted, as a general
matter, only when confined to the few “‘historic and traditional categories (of
expression) long familiar to the bar’. Among these categories are advocacy
intended, and likely, to incite imminent lawless action, obscenity, defamation,
speech integral to criminal conduct, so-called “fighting words,” child pornography,
fraud, true threats, and speech presenting some grave and imminent threat the
government has the power to prevent, although a restriction under the last category
is most difficult to sustain. These categories have a historical foundation in the
Court's free speech tradition. The vast realm of free speech and thought always
protected in our tradition can still thrive, and even be furthered, by adherence to
those categories and rules.
United States v. Alvarez, 567 U.S. 709, 717-718 (2012) (citations omitted). It is within the tension
between the right to freely associate and speak and the historically acknowledged exceptions to
these rights that the present case against these five defendants exists. As a result, the Defendants
are entitled to a greater of level of scrutiny to prevent the abridgment of their First Amendment
rights. The cornerstone of this principle was outlined in Brandenburg v Ohio 395 U.S. 444 (1969).
In Brandenburg an Ohio leader of the Ku Klux Klan was convicted under a proscriptive
Ohio statute for advocating violence against African Americans. The statements made by
Brandenburg were to a small group of about 12 people and were filmed by a reporter. Brandenburg
was encouraging “revengence” against African Americans and Jewish Americans at an indefinite

future time. It is notable that Brandenburg’s conviction was based on the Courts review of the film

footage. Appearing in the film were other items entered into evidence by the State of Ohio
including a pistol, a rifle, a shot-gun, ammunition, and a red hood. Jd at 445 The Supreme Court
held that even advocacy directed at inciting the use of force or lawless action is protected by the
First Amendment unless it is likely to cause imminent lawless action.

The Brandenburg court described speech protected by the First Amendment as “...speech
which our Constitution has immunized from governmental control.” (id at 448) A Brandenburg
jury instruction is unusual because the factual circumstances under which it applies rarely end in
a criminal indictment. Brandenburg arises when speech and association are the primary basis for
a criminal or civil action against a defendant? The Brandenburg decision represented a shift
toward the expansion of the protections of the First Amendment after several decisions upholding
the State’s ability to proscribe political speech, for example. making advocacy for communism
illegal.

In 2015, the Sixth Circuit Court of Appeals decided a complex First Amendment case,
Bible Believers v. Wayne County, 805 F.3d 228 (6th Cir. 2015). The Sixth Circuit held that even
though the Bible Believers message was inherently offensive, it nevertheless was speech protected
by the First Amendment. The Court held that the Brandenburg test precludes speech from being
sanctioned unless (1) the speech explicitly or implicitly encouraged the use of violence or lawless
action, (2) the speaker intends that his speech will result in the use of violence or lawless action,
and (3) the imminent use of violence or lawless action is the likely result of his speech. (id at 246)
(emphasis added)

BRANDENBURG AND CONSPIRACY
In, 2011, Brandenburg was raised by defendants charged with conspiracy in the Sixth

Circuit in United States v Stone (See Exhibit A Magistrates Report and Recommendation on

 

3 Brandenburg is applied in civil cases. See Nwanguma v. Trump, 903 F.3d 604 (6th Cir. 2018).
9
Motion to Dismiss Jan 12, 2011). In that case, the Government indicted a group of nine individuals,
primarily members of the Stone family, with seditious conspiracy and conspiracy to obtain and
use a weapon of mass destruction. The defendants in Stone filed a motion to dismiss the indictment
based on the argument that the indictment itself did not meet the Brandenburg standard that
imminent lawless action would likely occur because of the statements and actions of the
defendants.

In Stone the defendants were members of a self-styled Militia called “Hutaree.” The
Hutaree believed that all State and Federal Law enforcement officials were engaged in
overreaching control and referred to them as “The Brotherhood”. The Hutaree discussed in detail
a plan to target and kill a local law enforcement officer, attack the officers who attended his funeral,
and then engage in armed combat the Federal law enforcement. The Hutaree defendants were also
accused of attempting to obtain a weapon of mass destruction, via email, in preparation for this
event.

The Court in Stone initially held that Brandenburg did not apply stating that the defendants
were charged with conspiracy to use violence, as opposed to advocacy for the use of violence. The
Stone Court relied heavily on United States v Rahman, 189 F. 3" 88 (2"4 Cir., 1999) to support the
conclusion that Brandenburg simply does not apply to a conspiracy case. This reasoning is flawed.

As a first step, the reasoning of the Rahman Court must be considered in the context that it
was made. The Brandenburg standard was raised in a post-conviction facial challenge to the
federal seditious conspiracy statute as unconstitutional. Brandenburg had not been raised by the
Rahman defendants at trial and they did not request that the jury be instructed on the Brandenburg
imminence standard. At the time of the Rahmen Court’s opinion the defendants had already been

convicted of a conspiracy that had resulted in multiple convictions. Convictions that included

10
conspiracy to murder the President of Egypt, attempted bombing (of the World Trade Center), two
counts of attempted murder, one count of murder, two counts of assault on a Federal Officer, and
three counts of the use of a firearm in relation to a crime of violence. /d at 103. The defendant’s
guilt of the conspiracy and the actual resulting violence and damage had been established. In short,
the conspiracy had advanced far beyond speech and otherwise legal conduct. Brandenburg had
absolutely no application under the facts before the Rahman Court because violence had, in fact,
already occurred, so the question of imminence was moot.

The Rahman Court, however, held that one must conspire to use force or violence to violate
the federal seditious conspiracy statute, as opposed to advocate for use of force or violence, which
would be protected by the First Amendment. id at 115. Following this line of reasoning, other
courts, like the Court in Stone, concluded that the Brandenburg standard simply does not apply to
any allegation of conspiracy, because conspiracy and advocacy are two different types of
expression‘ It is irrational to apply a subjective label like “advocacy” as the determining factor
for whether speech is protected by the First Amendment or whether Brandenburg should be
employed. For example, if John Smith stands up on a public street on a soapbox and shouts “Hey!
Let’s burn our draft cards!” he has engaged in “advocacy”, so his speech protected by the First
Amendment. However, if John Smith attends a back-yard barbeque and says to his friends, “Hey,
Let’s burn our draft cards” his speech if alleged to be conspiratorial is unprotected by the First
Amendment. Both are political expressions, and outside of a conspiracy framework, both would

be legal.

 

4 It is worth noting that the entire line of cases cited by the Magistrate in Stone involved
conspiracies that had advanced well beyond mere speech including a Florida conspiracy actively
selling botulism as a beauty product and a prosecution against the Gambino/Gotti crime
organization in New York. See United States v Livdahl 459 F. Supp 2™ 1255 (SD Fla. 2005) and
United States v Dellacroce, 625 F. Supp 1387 (E.D.N.Y 1986) respectively.

11
It is important to note that the Supreme Court has not confined the application of
Brandenburg to “advocacy” only. In 1973 in Hess v Indiana the defendant was convicted of
disorderly conduct after shouting “We will take the fucking street later” as the police were clearing
a demonstration from a Chicago Street. The Supreme Court held that his speech was not advocacy,
and still applied the Brandenburg standard, reversing the defendant’s conviction for disorderly
conduct.

...the uncontroverted evidence showed that Hess’ statement was not directed to any

person or group of persons, it cannot be said that he was advocating, in the normal

sense, any action. And since there was no evidence, or rational inference from the

import of the language, that his words were intended to produce, and likely to

produce, imminent disorder, those words could not be punished by the State on the

ground that they had a tendency to lead to violence.

Hess v. Indiana, 414 U.S. 105, 108-109 (1973) °

In addition, it is both illogical and arbitrary to permit the indictment alone, which charges
a conspiracy, to be the dispositive factor in whether Brandenburg applies. This is especially true
when one understands that Brandenburg is not an avenue to constitutional immunity from
prosecution but rather it calls for the imposition of a higher evidentiary standard to protect the
lawful exercise of speech and association from erosion. This is the distinction that differentiates

the proposed application of Brandenburg in this case from the treatment of Brandenburg in

Rahman and its progeny.

 

*Tn addition, the Hess Court applied Brandenburg not to determine if a statute was unconstitutional
on its face, but rather if the application of an otherwise constitutional statute (disorderly conduct)
was unconstitutional as it was being applied. In this case the Defendant is not challenging as
unconstitutional either of the statutes in question, rather he is raising the First Amendment
implications of their application in this case.

12
The allegation of conspiracy alone should not strip away the protections of the First
Amendment, particularly when the primary basis for the alleged conspiracy is speech with little or
no other illegal conduct. It is of note that the Magistrate in Stone, indicated

To be sure, if the government is unable to prove that defendants conspired to

actually use force, Brandenburg would be applicable. And defendants are entitled

to have the jury properly instructed that they may "not be convicted on the basis of

[their] beliefs or the expression of them-even if those beliefs favored violence."

United States v. Stone, 2011(Exhibit A) Adam Fox asserts that the point to be drawn from
Brandenburg is that its application is triggered by the presence of constitutionally protected
activity. The line of inquiry should not be the label applied to the underlying criminal charge i.e.
sedition, disorderly conduct, or conspiracy, rather it should be nature of the conduct alleged and
whether it falls within the orbit of the First Amendment,

In 1951, Supreme Court Justice William O. Douglas recognized the inherent danger in the
notion of an alleged conspiracy involving speech alone. In a dissenting opinion, when the Supreme
Court upheld the convictions of individuals teaching and distributing communist texts under the
Smith Act®, Justice Douglas described treating speech as the equivalent of an overt act in a
conspiracy as a “vice” and further stated:

The doctrine of conspiracy has served divers and oppressive purposes and in its

broad reach can be made to do great evil. But never until today has anyone seriously

thought that the ancient law of conspiracy could constitutionally be used to turn

speech into seditious conduct. Yet that is precisely what is suggested. I repeat that

we deal here with speech alone, not with speech plus acts of sabotage or unlawful

conduct. Not a single seditious act is charged in the indictment. To make a lawful

speech unlawful because two men conceive it is to raise the law of conspiracy to

appalling proportions.

Dennis v. United States, 341 U.S. 494, 584 (1951)

 

6 The Smith Act prohibited membership in the Communist Party and was found to be
unconstitutional six years later in 1957.

13
When speech and association are the primary foundation of a criminal conspiracy charge, as they
are in this case, the Jury should be instructed on the Brandenburg imminence standard. This
requires the Government to prove that imminent violence or unlawful action is likely to occur
because of the defendant’s speech and conduct. This is particularly true when the charge is
conspiracy standing alone without other violent action.

In this case it is undisputed that the defendants discussed political and social reform, and
discontent with their respective State governments. The Governor of Michigan was a point of
discussion because she was, and is, a political figure. Accepting the indictment, on its plain
assertions as true, the Defendants are being accused of conspiring to commit a crime that was
political in nature, designed to make a broader political statement. Because the Government
alleges that the defendants’ political convictions contributed to their motive in the Superseding
Indictment (i.e. referencing their political movement and militia affiliations) and the Government’s
use of clandestine recordings of the Defendants speech, social media, and text messages as the
evidentiary framework for the alleged criminal conspiracy, it should trigger the strictest levels of
constitutional scrutiny.

The Government will certainly assert in response that the Defendants in this case did more
than “just talk.” The Government will assert that they also held meetings, participated in trainings,
and engaged in the reconnaissance the Governor’s vacation home from public roads. The
Government will assert that these actions amounted to overt acts in furtherance of a criminal
conspiracy. The Government has produced hundreds of hours of recorded communications, and
hundreds of thousands of communications over social media and cell phones. This is all speech
in one form or another. Taking the Superseding Indictment, on its face, this group of defendants

is, at a minimum, engaging in a mixture of protected legal activity and allegedly unprotected illegal

14
activity. The Supreme Court describes this as a “bifarious” group, a group engaged in both legal
and illegal purposes and conduct, and its activities fall within the shadow of the First Amendment.
United States v. Montour, 944 F.2d 1019 (1991). Again, respect for the First Amendment requires
the imposition of the highest, and most cautious legal standards when adducing the facts when
determining guilt.

To be clear, Defendant Adam Fox does not contend that the application of Brandenburg
prohibits the Government from charging a crime that has been committed through statements.
Rather, Defendant Fox asserts that the application of Brandenburg raises the Government’s burden
to include evidence that establishes beyond a reasonable doubt that violence or criminal action was
imminent.

The District Court in Stone ultimately dismissed the conspiracy charges against the Hutaree
defendants on directed verdict following the trial. The District Court specifically noted:

The Government has consistently maintained that this case is not about freedom of
speech or association, but about the specific acts of violence alleged in the
Indictment. The Court relied upon these representations in denying Defendants’
pre-trial motions for a jury instruction on the Brandenburg case, and the heightened
strictissimi juris standard for sufficiency of the evidence. However, much of the
Government's evidence against Defendants at trial was in the form of speeches,
primarily by Stone, Sr., who frequently made statements describing law
enforcement as the enemy, discussing the killing of police officers, and the need to
go to war.

United States v. Stone 2012 (See Exhibit B Order Granting Judgments of Acquittal)

While it must be inferred, it seems the District Court in Stone was indicating that if the
Court had been aware that the evidence in the case was primarily speech, and not the alleged acts
of violence, it would have granted the request for a jury instruction on the Brandenburg imminence

standard. As it stood the Court in Stone found there was insufficient evidence submitted to support

15
the conspiracies alleged and the Court dismissed the seditious conspiracy and the weapons of mass
destruction charges,

Like Stone, the evidence in this case consists almost exclusively of political and social
speech between the Defendants and government actors’, i.e. text messages, phone calls, and audio
recordings of training events and conversations in vehicles. The fact that the primary basis of the
conspiracy indictment is speech and otherwise legal conduct does not preclude the Government
from advancing their case, however, it does place the matter entirely in the orbit of the First
Amendment of the Constitution. As a result, the Defendants respective individual guilt or
innocence should be determined only under the most rigorous constitutional standards.

RELIEF REQUESTED

Wherefore, Defendant Adam Dean Fox requests that this Honorable Court grant the
Defendant a special jury instruction regarding the Brandenburg standard® and require that the
Government prove that violent or unlawful action was imminent in order to support a conviction
of guilt for conspiracy to commit kidnapping in violation of 18 USC 1201(a) and for conspiracy
to use a weapon of mass destruction in violation of 18 USC 232a(2)(A) and (C).

Dated July 11, 2021 Respectfully Submitted,
Christopher M. Gibbons
GIBBONS & BOER
Christopher M. Gibbons
2404 Eastern Ave SE
Grand Rapids MI 49507

616-460-1587
cgibbons0003@gmail.com

 

7 Including, but is not limited to, at least six confidential human sources and two undercover
employees working for the Government.

8 Defendants attached proposed instruction was adapted from the US Department of Justice
Criminal Tax Manual Jury Instruction No. 374

16
